Citation Nr: 0735606	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 25, 
2004, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, the RO granted service 
connection for tinnitus with a 10 percent rating effective 
from February 25, 2004.  The veteran's disagreement with the 
February 25, 2004, effective date led to this appeal.  He 
testified at a Board hearing in February 2006.  

In a decision dated in October 2006, the Board denied an 
earlier effective date, and the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The veteran and the VA Secretary, through 
his Office of General Counsel, filed a Joint Motion For 
Remand requesting that the Court vacate and remand the 
October 2006 Board decision.  In an Order dated in May 2007, 
the Court granted the motion, and the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  The veteran first filed a claim for service connection 
for tinnitus in July 1975; he did not respond to a 
September 1975 RO request for additional information within a 
year of the date of the request.  

2.  The veteran later filed a new tinnitus service connection 
claim, which the RO received on February 25, 2004.  


CONCLUSIONS OF LAW

1.  The veteran abandoned his claim for service connection 
for tinnitus filed in July 1975.  38 U.S.C.A. § 210(c)(1) 
(1970); 38 C.F.R. § 3.158 (1975).  

2.  The proper effective date for service-connection for the 
veteran's tinnitus is no earlier than February 25, 2004.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, there is no question that prior to the initial 
adjudication of the tinnitus service connection claim, VA did 
not provide the veteran VCAA compliant notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  In this regard, the appeal stems from a 
claim for service connection for tinnitus, which the veteran 
filed at the RO on February 25, 2004.  In a March 2004 
letter, the RO provided the veteran with notice of the type 
of information and evidence needed to substantiate his claim 
for service connection and asked him to submit any evidence 
in his possession pertaining to his claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the award 
of service connection, if granted.  Thereafter, in a rating 
decision dated in April 2004, the RO granted service 
connection for tinnitus with a 10 percent rating effective 
February 25, 2004.  The veteran's disagreement with the 
effective date led to this appeal.  

The Board acknowledges the notice deficiency, but notes that 
the Court has held pointed out that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that notice is intended 
to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007) citing Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  In Dunlap, the Court held that when VA 
fails to provide notification as to the evidence or 
information necessary to substantiate the claim, and the 
claim is subsequently substantiated, the Court will not 
presume prejudice and the veteran must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  21 Vet. App. at 119.  In this case, the 
veteran has not contended that he was prejudiced by the 
failure to give generalized notice as to two elements of the 
claim, i.e., a disability rating and effective date and has 
made no argument in that regard.  See Coker v. Nicholson, 19 
Vet. App. 439, 442 (2006) (appellant must asset with 
specificity how lack of noted affected the essential fairness 
of the adjudication).  

In any event, as required under 38 U.S.C. § 5104(b), 
38 U.S.C. § 7105(d) and 38 C.F.R. § 3.103(b), VA provided the 
veteran with the April 2004 rating decision and the 
October 2004 statement of the case (SOC).  In the April 2004 
rating decision, the RO stated:  "We have granted service 
connection for tinnitus based on your service records and the 
results of your recent VA examination.  An evaluation of 
10 percent is assigned from February 25, 2004, the date we 
received your claim."  In the October 2004 SOC, the RO set 
out the provisions of 38 C.F.R. § 3.158 (regarding abandoned 
claims), the provisions of 38 C.F.R. § 3.400 (regarding 
effective date of disability compensation) and cited 
38 U.S.C. § 5110 as the authority for 38 C.F.R. § 3.400.  

In the SOC, the RO outlined all the evidence and pointed out 
that a claim for service connection for tinnitus was not 
received from the veteran until July 1975 and that he was 
sent a letter dated in September 1975 that asked him to 
provide additional evidence because military records could 
not be located.  The RO observed that the veteran did not 
respond to this letter with any additional evidence and noted 
a new claim for service connection for tinnitus was not 
received by VA until February 25, 2004.  Citing to 38 C.F.R. 
§ 3.158 and explaining that where evidence requested in 
connection with an original claim is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  Further action will not be taken 
unless a new claim is received, and if the right to benefits 
is finally established, compensation based on such evidence, 
compensation based on such evidence shall commence not 
earlier than that date of filing the new claim.  The SOC thus 
informed the veteran that the effective date assigned was the 
date on which VA received his most recent claim and that to 
receive an earlier effective date, he would have had to have 
timely responded to the September 1975 RO letter, or VA would 
have to have received the current claim earlier than 
February 25, 2004.  

In letters accompanying the April 2004 rating decision and 
the October 2004 SOC, the RO notified the veteran of how to 
appeal, as required under 38 C.F.R. § 3.103(b), and the 
letters included attachments of the necessary forms he would 
need to start and complete the appellate process.  The RO 
thus complied with the procedural statutory requirement of 
38 U.S.C. § 5104(b) and § 7105(d) as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  In so doing, the RO 
provided the veteran assistance under 38 U.S.C.A. § 5103A by 
informing him what was necessary to achieve an earlier 
effective date for his service-connected tinnitus.  See 
Dingess, at 500-01.  In addition, the veteran testified at 
the February 2006 hearing, where he presented contentions 
concerning his claim.  

The Board acknowledges that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has not obtained records in connection with the 
claim for an earlier effective date, and the veteran has not 
identified any records not in the file that would be relevant 
to this claim.  As noted below, an August 1975 response from 
the National Personnel Records Center indicated that the 
veteran's military records were fire-related, and as such, 
reconstruction of the veteran's records was attempted at that 
time.  

It is noted that 38 C.F.R. § 3.156(c) provides that where new 
and material evidence consists of a supplemental report from 
the service department, the former decision will be 
reconsidered, and a retroactive evaluation may be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  In this case, however, the record 
does not contain any prior final decision related to service 
connection for tinnitus-thus, even if VA were to undertake 
another effort at this time to reconstruct the veteran's 
military records, any such discovered records would have no 
practical impact on the pending claim for an effective date 
prior to February 25, 2004. 

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any relevant evidence that has not been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with 
adjudication of the claim on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Background and analysis

The record includes the report of the veteran's October 1946 
service discharge examination.  The veteran gave a history of 
ear trouble and said he could not hear high-pitched sounds.  
He reported the date of onset as March 1945.  In the section 
of the report titled physical examination record, the 
physician said there was deafness for high frequency I.M.S. 
(incurred in military service).  

In November 1946, the veteran filed an application for 
compensation for deafness for high frequency both ears, 
March 1945, after coming off rifle range.  In a rating sheet 
dated in December 1946, the Detroit RO denied service 
connection for deafness, and in a December 1946 letter 
notified the veteran it had been found his deafness was not 
incurred in or aggravated by service.  

In March 1947, the Detroit RO received another application 
for deafness for high frequency in both ears, March 1945, 
after coming off of rifle range.  The veteran's file was 
transferred to the Cincinnati RO.  In April 1947, the 
Cincinnati RO sent the veteran a letter concerning his claim.  
The veteran replied in May 1947, and in that letter said 
ringing and consequent deafness for high frequency sound in 
his ears occurred during basic training.  In the last 
paragraph of the letter he stated he was withdrawing his 
entire claim.  

In July 1975, the veteran filed an application for 
compensation at a VA hospital in Downey, Illinois, and listed 
his disability as hearing loss, tinnitus with May 1945 as the 
date of onset.  On the same date it received the veteran's 
application, the Chicago RO also received a copies of 
discharge certificates and WD AGO Forms 53-55 documenting the 
veteran's service from February 1945 to October 1945 and from 
October 1945 to November 1946.  The Chicago RO requested 
service medical records for the veteran from the Service 
Department.  In an August 1975 reply, the National Personnel 
Records Center (NPRC) report said the veteran's records were 
not in its files, and if they were there in July 1973, they 
would have been in the area that suffered damage from a fire 
and may have been destroyed.  The NPRC identified it as a 
records reconstruction case.  NPRC explained that in the case 
of a lost medical record, organization sick or "morning" 
reports could be used to determine whether a person entered 
into a hospital, was released from a hospital, reported for 
sick call, etc.  

In a September 1975 letter, the RO informed the veteran that 
the Service Department was unable to locate his military 
records without additional information such as information 
about the name and location of facilities where he received 
any inpatient treatment in service, his organizational 
assignments (including name of units and subunits) and 
approximate dates of assignments to each, and documents such 
as Special Orders, letters, commendations, etc, pertaining to 
his service.  The RO explained that such information was 
needed to make a more extensive search for records.  The RO 
assured the veteran that every effort would be made to 
expedite action on his claim when he furnished the requested 
information.  The veteran did not respond to the 
September 1975 letter.  

In March 1978, the veteran submitted a VA Form 21-4138 in 
which he asked that his "service-connected hearing loss, 
currently rated at less than 10%, be reevaluated."  He said 
he had recently been informed that his hearing had 
deteriorated quite a bit in the last several years.  In a 
letter dated in March 1978, the Chicago RO told the veteran 
it had reviewed his file in regard to his claim for an 
increased evaluation.  The RO stated it had found that 
service connection for a hearing condition had been 
disallowed in December 1946 and therefore, no increase could 
be granted.  In May 1978, the veteran filed another VA Form 
21-4238 in which he requested that the RO re-review his file 
and if his hearing condition was denied to send him a copy of 
the rating sheet and denial letter.  A May 1978 RO letter 
forwarded copies of the December 1946 rating sheet and notice 
letter.  The RO stated that the decision had been based on 
upon a careful review of available evidence and could only be 
reconsidered on the basis of new and material evidence.  

On February 25, 2004, the Portland RO received the veteran's 
claim of service connection for tinnitus.  In April 2004, the 
veteran underwent a VA audiology examination, and the 
examiner noted the veteran's report of tinnitus since 1945.  
The examiner stated the veteran gave a history of exposure to 
tremendous firing line noise without hearing protection 
during his 15 weeks of basic training.  The examiner opined 
it was more likely than not that tinnitus was caused by noise 
trauma in basic training.  

In response to the April 2004 rating decision, which granted 
service connection for tinnitus and awarded a 10 percent 
rating effective February 25, 2004, the veteran filed a 
notice of disagreement in May 2004 and stated he felt he 
should be entitled to some kind of retroactive compensation 
for the years he had had to endure the inconvenience of not 
being able to understand dialogue in movies, plays, and 
television, and his difficulty carrying on conversations 
where there was background music.  The veteran said he had 
filed two previous applications for this disability and could 
not understand why the claim had not been granted when the 
evidence was there all along (which he said was in his 
service discharge examination and in the records of the 
"ARC" when he filed his first claim in 1946).  

In addition, in a statement received in June 2004, the 
veteran pointed out that he had not known the proper medical 
term for "tinnitus" when he filed his November 1946 claim, 
which had referred to "hearing loss."  On his November 2004 
VA Form 9, the veteran again stated that prior to his 1946 
and 1975 filings, he did not know that the ringing in his 
ears had a separate medical or technical term, and he should 
not be punished for a lack of knowledge.  

At his February 2006 hearing, the veteran testified that 
ringing in his ears had been going on since 1945 and at that 
time he did not know the medical term.  At one time during 
the hearing, the veteran testified that in response to the VA 
1975 letter asking for information he responded that he did 
not have any service medical records in his possession.  He 
testified that he thinks the February 2004 effective date is 
in error because it is his contention that information in the 
file at the time of his earlier claims was what was used to 
grant service connection.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400. 

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
that may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The record shows that the veteran did not appeal the December 
1946 rating decision that denied a claim of service 
connection for deafness, and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the record does not contain a communication from 
the veteran to VA that would support a finding that the 
veteran submitted an unadjudicated or unabandoned claim for 
service connection for tinnitus prior to February 25, 2004.  
Although the veteran mentioned "ringing" of the ears in a 
May 1947 letter, in the final paragraph of that letter he 
withdrew the matter concerning ear problems.  

The Board acknowledges that the veteran filed a claim for 
service connection for tinnitus in July 1975.  In conjunction 
with that claim, the RO sought the veteran's complete service 
medical records from the service department.  Learning that 
those records were not available, the RO, in its 
September 1975 letter, asked the veteran for additional 
information to aid in the reconstruction of his service 
records.  As noted above, the veteran failed to respond, and 
he did not again communicate with VA until March 1978 (when 
he referred only to hearing loss).  

In 1975, as now, where evidence requested in connection with 
an original claim, a claim for increase or to reopen is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  See 38 U.S.C. 
§ 210(c)(1) (1970) (now codified at 38 U.S.C.A. § 501 
(West 2002)); 38 C.F.R. § 38 C.F.R. § 3.158 (1975); 38 C.F.R. 
§ 3.158(a) (2007).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  Id.  

Although the September 1975 letter did not inform the veteran 
of the one-year limitation, this did not serve to toll the 
one-year period.  In Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court held that a veteran's abandonment of his 
claim based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris, citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380 (1947), noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  The Court found that even though Mr. Morris may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  

The veteran argues that VA's duty to notify under 38 U.S.C. 
§ 5103(a) and VA's duty to assist coupled with VA's pro-
claimant philosophy includes advising claimants of pertinent 
statutes and regulations when evidence suggests they are 
applicable.  From this the veteran attempts to infer that 
VA's failure to notify the veteran in 1975 that claims are 
subject to abandonment pursuant to 38 C.F.R. § 3.158(a) 
served to toll the one-year period for response and means 
that the effective date for service connection should be the 
date of receipt of the tinnitus claim in July 1975.  The 
Board can find no merit in the veteran's argument, and as 
acknowledged by the veteran, the Board is bound by the 
holding of the Court in Morris.  The Board therefore finds 
that because the veteran did not respond to the 
September 1975 letter requesting additional evidence within 
one year, he abandoned the claim he filed in July 1975 for 
service connection for tinnitus.  

In addition to the foregoing, the veteran asserts that, 
regardless of whether he was entitled to notice of the one-
year period under 38 C.F.R. § 3.158(a), he is entitled to an 
effective date as early as the date he filed his claim in 
July 1975.  He argues that the September 1975 letter 
improperly requested that he provide VA with information 
already in the custody of a Federal agency and which he had 
previously provided to VA.  On review of the record, the 
Board acknowledges that on his VA 21-526 received in 
July 1975, the veteran indicated he had received treatment 
for hearing loss and tinnitus in May 1945 at a dispensary at 
Camp Robinson.  He may have specified an organization, but 
that information is illegible.  Further, in his May 1947 
letter, the veteran said he was in basic training at Camp 
Joseph T. Robinson, Little Rock, Arkansas, from January 
through June 1945.  The Board notes, however, that the claims 
file does not include specific information as to the 
organizational assignments requested by the RO, and it is 
that information that would have been required by NPRC to 
attempt to locate sick or "morning" reports that might 
verify the veteran sought treatment in service.  The Board 
therefore rejects the veteran's argument that the 
September 1975 letter request for additional information was 
improper and his assertion that VA was obligated to issue a 
rating decision in response to the July 1975 claim.  

In summary, the veteran argues that his 1975 claim for 
service connection was never adjudicated by VA.  As the Court 
pointed out in Morris, that is precisely the point.  Because 
the veteran failed to respond to the RO's request for 
evidence, VA was unable, at that time, to proceed with the 
claim.  See Morris, at 265.  The Court reiterated that 
38 C.F.R. § 3.158(a) was specifically promulgated to address 
this point by deeming that claimants who fail to respond to 
requests for evidence within one year are deemed to have 
abandoned their claim.  Id.  Thus, the Board has no authority 
to assign an effective date for the grant of service 
connection for tinnitus prior to February 25, 2004.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

It is noted that in a February 2006 statement, the veteran's 
representative raised clear and unmistakable error (CUE).  
The Board observes, however, that the veteran's claim of 
service connection for tinnitus cannot be considered a 
"reopened" claim because the record does not contain a 
rating decision that ever previously adjudicated the issue.  
Rather, the only prior final rating decision is dated 
December 1946, which denied a claim of service connection for 
deafness.  Prior to the April 2004 rating decision on appeal, 
the RO had not adjudicated a claim of service connection for 
tinnitus because the veteran had abandoned the earlier claim 
that was filed in 1975.  Thus, in point of fact, there is no 
prior final decision concerning a claim of service connection 
for tinnitus that could be examined as clearly and 
unmistakable erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105.  

To the extent that the veteran contends that the December 
1946 rating decision committed CUE because it failed to 
consider a claim of service connection for tinnitus, the 
Board observes that the veteran's then-pending application 
for compensation referred to deafness and ear trouble, and 
had not mentioned tinnitus.  A CUE allegation must identify 
the alleged error(s) with "some degree of specificity," 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (quoting Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993)), and the veteran has not 
identified a perceived incorrect application of the law or 
facts at that time.  Rather, it appears that the veteran 
disagrees with how the RO had interpreted his 1946 
application for compensation, including claimed ear problem, 
and the information contained in his service discharge 
examination.  A disagreement, however, as to how the facts 
were weighed or evaluated does not constitute CUE, under 
38 C.F.R. § 3.105.  

It also appears that the veteran raised an argument couched 
in equity such that it is unfair to deny an earlier effective 
date for the grant of service connection for tinnitus because 
he had meant to refer to the problem in his 1946 original 
application, but his lack of medical knowledge kept him from 
doing so.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). 


ORDER

An effective date earlier than February 25, 2004, for the 
grant of service connection for tinnitus is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


